FORM




WASHINGTON PRIME GROUP INC.
EMPLOYEE PERFORMANCE STOCK UNIT AWARD AGREEMENT
(For Employee with Employment Agreement)
This Performance Stock Unit Award Agreement (“Agreement”) made as of _________
___, 2017 (the “Award Date”) among Washington Prime Group Inc., an Indiana
corporation (the “Company”), its subsidiary, Washington Prime Group, L.P., an
Indiana limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the individual
listed as participant on the signature page hereto (the “Participant”).
Recitals
A.The Participant is an employee of the Company or one of its Affiliates and
provides services to the Partnership.


B.The Partnership has adopted the Partnership’s 2014 Stock Incentive Plan (as
further amended, restated or supplemented from time to time hereafter, the
“Plan”) to provide, among others, employees of the Partnership or an Affiliate
(including the Company) with equity-based incentives to maintain and enhance the
performance and profitability of the Partnership and the Company. Capitalized
terms used herein without definitions shall have the meanings given to those
terms in the Plan unless otherwise indicated.


C.Reference is made to the [Amended and Restated] Employment Agreement between
the Participant and the Company dated as of ___________, ____ (the “Employment
Agreement”). This Award is intended to comply with the terms of the Employment
Agreement and the terms of the Plan, and if there are any inconsistencies or
ambiguity between (x) the same, then the terms of the Plan shall control, or (y)
the Employment Agreement and this Agreement, then this Agreement shall control.
The parties hereby acknowledge and agree that this Award is in complete
satisfaction of the Company’s obligations under Section ____ of the Employment
Agreement.


D.This Agreement evidences an award (the “Award”) of the number of performance
stock units (“Performance Stock Units”) specified in Section 2 of this
Agreement, as approved by the Committee.


NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.Administration; Incorporation of the Plan. This Award shall be administered by
the Committee which has the powers and authority as set forth in the Plan. The
Committee will make the determinations and certifications required by this Award
as promptly as reasonably practicable following the occurrence of the event or
events necessitating such determinations or certifications. The provisions of
the Plan are hereby incorporated by reference as if set forth herein. Should
there be any conflict between the terms of this Agreement on the one hand, and
the Plan on the other hand, the terms of this Agreement shall prevail.


2.Award.


(a)Grant of PSUs. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Participant is hereby granted _______
Performance Stock Units as of the Award


1

--------------------------------------------------------------------------------

FORM


Date (the “Target PSU”). Each Performance Stock Unit represents a conditional
right to receive one share of Common Stock.


(b)Vesting. The Performance Stock Units granted hereunder shall be performance
based and shall vest on [date that is three years from Award Date] (the “Vesting
Date”), based on the achievement of the performance goal as described on Exhibit
X attached hereto (“Exhibit X”), and upon certification of achievement by the
Compensation Committee, provided that the Participant is employed by the Company
through the Vesting Date and is in continued compliance with the provisions of
Section __ of the Employment Agreement.


Notwithstanding the foregoing, in the event of a termination of Participant’s
employment with the Company prior to the Vesting Date, Participant’s then
unvested Performance Stock Units shall be forfeited or vest in accordance with
the applicable provisions of Sections __ and __ of the Employment Agreement, and
in the event of a Change in Control, Participant’s then unvested Performance
Stock Units shall be treated in the manner set forth in Section __ of the
Employment Agreement.
(c)Settlement. As soon as practicable following the Vesting Date (but in no
event later than March 15, 2021), subject to Section 4 (pertaining to
withholding of taxes), the Company shall deliver to the Participant one share of
Common Stock in respect of each of the Performance Stock Units that vested as of
the Vesting Date free of any restrictions (including any dividend equivalent
rights that are paid in shares of Common Stock in accordance with Section 5
below).


3.Restrictions. Subject to any exceptions set forth in the Plan, no Performance
Stock Unit granted hereunder may be sold, exchanged, transferred, assigned,
pledged, hypothecated or otherwise disposed of or hedged, in any manner
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily and whether by operation of law or otherwise, other than by
will or by the laws of descent and distribution. Any sale, exchange, transfer,
assignment, pledge, hypothecation, or other disposition in violation of the
provisions of this Section 3 will be null and void and any Performance Stock
Unit which is hedged in any manner will immediately be forfeited. All of the
terms and conditions of the Plan and this Agreement will be binding upon any
permitted successors and assigns. Except as provided in Section 5 of this
Agreement, a Performance Stock Unit shall not entitle the Participant to any
incidents of ownership (including, without limitation, dividend and voting
rights) in any Share until the Participant is issued the Share to which such
Performance Stock Unit relates pursuant to Section 2(c) hereof.


4.Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal, state, local or
foreign income tax purposes with respect to any Performance Stock Units, the
Participant will pay to the Company or make arrangements satisfactory to the
Company regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to the
Performance Stock Units. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Participant with this Section 4, and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Participant, including
deducting such amount from the delivery of Shares issued upon settlement of the
Performance Stock Units, that gives rise to the withholding requirement.


5.Dividend Equivalent Rights. Subject to the provisions set forth below, so long
as the Award is outstanding, dividend equivalents equal to the regular cash
dividends paid on the shares of Common Stock covered by this Award shall accrue
during the Performance Period. Such dividend equivalents will be deemed
reinvested in additional Performance Stock Units based on the closing price of
the Common Stock on the


2

--------------------------------------------------------------------------------

FORM


ex-dividend date, and shall accrue and be held in escrow by the Company and be
subject to the same restrictions as the Performance Stock Units with regard to
which they accrue, including without limitation, as to vesting (including
accelerated vesting) and shall be delivered to the Participant at the time the
corresponding shares of Common Stock are delivered to the Participant in
accordance with Section 2(c). The Participant will not receive escrowed dividend
equivalents on any Performance Stock Units which are forfeited and all such
dividend equivalents shall be forfeited along with the Performance Stock Units
which are forfeited. For the avoidance of doubt, the provisions of this Section
5 shall not apply to any extraordinary dividends or distributions. The
Participant will have only the rights of a general unsecured creditor of the
Company in respect of such dividend equivalent payments until delivered as
specified herein.


6.Tax Representations. The Participant hereby represents and warrants to the
Company as follows:


(a)    The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and foreign tax consequences of this Award and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its employees or agents.
(b)    The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant’s own tax liability that may arise as a
result of this Award or the transactions contemplated by this Agreement.
7.Amendment. No amendment of this Agreement shall materially adversely impair
the rights of the Participant without the Participant’s consent, except such an
amendment made to comply with applicable law (including Applicable Exchange
listing standards or accounting rules) or avoid the incurrence of tax penalties
under Section 409A of the Code.


8.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Participant and the Participant’s beneficiary, if applicable.


9.Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.


10.Severability; Entire Agreement. If any provision of the Plan or this
Agreement is finally held to be invalid, illegal or unenforceable (whether in
whole or in part), such provision will be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions will not be affected thereby; provided that if any of such
provision is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision will be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder. The Plan and this Agreement contain the entire agreement
of the parties with respect to the subject matter thereof and supersede all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter thereof.


11.Clawback. The Participant acknowledges that all securities issued and
payments made pursuant to this Award are subject to clawback by the Company to
the extent required by applicable law or the policies of the Company as in
effect from time to time.


3

--------------------------------------------------------------------------------

FORM


12.Governing Law; Choice of Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana, without reference
to principles of conflict of laws. Venue for a dispute in respect of this
Agreement shall be the federal courts located in Columbus, Ohio.


13.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Performance Stock Units subject to all of
the terms and conditions of the Plan and this Agreement.


14.Section 409A. The amounts payable under this Agreement are intended to avoid
the incurrence of tax penalties under Section 409A of the Code. This Agreement
shall in all respects be administered in accordance with Section 409A of the
Code. Each payment under this Agreement shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event may the Participant,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. Notwithstanding anything herein to the contrary, in the
event that the Participant is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination), amounts
that constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code that would otherwise be payable and benefits that would
otherwise be provided hereunder during the six-month period immediately
following the Participant’s separation from service shall instead be paid, with
interest in the case of cash payments (calculated at the applicable federal
rate) determined as of the separation from service, or provided on the first
business day after the date that is six months following the Participant’s
separation from service; provided that, if the Participant dies following the
Participant’s separation from service and prior to the payment of the any
amounts delayed on account of Section 409A of the Code hereunder, such amounts
shall be paid to the personal representative of the Participant’s estate within
30 days after the date of the Participant’s death.




4

--------------------------------------------------------------------------------

FORM






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the ___ day of ________, 2017.


WASHINGTON PRIME GROUP INC.,
     an Indiana corporation
 
 
By:
 
 
Name:
 
Title:

WASHINGTON PRIME GROUP, L.P.,
     an Indiana limited partnership
 
 
By:
Washington Prime Group Inc.,
 
an Indiana corporation, its general partner
 
 
By:
 
 
Name:
 
Title:

PARTICIPANT
 
 
By:
 
 
Name:





































[Signature Page to WPG Employee PSU Award Agreement]


5

--------------------------------------------------------------------------------

FORM


EXHIBIT X
PSU Performance Goals for 2017 Annual Award
A.
Performance Goals.



1.Except as expressly provided in the Employment Agreement, the performance
goals for the Performance Period (as defined below) shall be based on the
Company’s relative total shareholder return (“TSR”) percentile for the
Performance Period.


2.Unvested PSUs shall be earned if the Company ranks in the following TSR
percentiles for the Performance Period:
WPG 3-Year TSR
Percentile Rank
Vested PSUs
<30th Percentile
0%
30th Percentile
25%
40th Percentile
50%
50th Percentile
75%
60th Percentile
100%
70th Percentile
125%
80th Percentile
150%

There shall be interpolation on a straight-line basis (i.e., linearly
interpolated) between the foregoing levels of achievement.
3.Notwithstanding the foregoing, if the Company’s absolute TSR for the
Performance Period is negative, the maximum payment shall be 100% of the Target
PSU.


4.Subject to the terms of the Agreement and the Employment Agreement, the number
of PSUs earned during the Performance Period shall vest on [date that is three
years from Award Date], provided Participant remains in continuous employment
with the Company and its Affiliates through such date and is in continued
compliance with the provisions of Section __ of the Employment Agreement.


5.PSUs that do not become vested on or before [date that is three years from
Award Date] shall automatically be forfeited, except as otherwise expressly
provided in Section 2 (b) of the Award.


B.    Fractional Shares. Any fractional PSUs shall be eliminated.
C.    Definitions.
“Beginning Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period.


“Comparative Group” means each company included on Annex A attached hereto,
provided that, except as provided below, the common stock (or similar equity
security) of such company is continually listed or traded on a national
securities exchange from the first day of the Performance Period through the
last trading day of the Performance Period. In the event a member of the
Comparative Group files for bankruptcy or


6

--------------------------------------------------------------------------------

FORM


liquidates due to an insolvency or is delisted due to failure to meet the
national securities exchange’s minimum market capitalization requirement, such
company shall continue to be treated as a Comparative Group member, and such
company’s Ending Price will be treated as $0 if the common stock (or similar
equity security) of such company is no longer listed or traded on a national
securities exchange on the last trading day of the Performance Period (and if
multiple members of the Comparative Group file for bankruptcy or liquidate due
to an insolvency or are delisted, such members shall be ranked in order of when
such bankruptcy or liquidation occurs, with earlier
bankruptcies/liquidations/delistings ranking lower than later
bankruptcies/liquidations/ delistings). In the event of a formation of a new
parent company by a Comparative Group member, substantially all of the assets
and liabilities of which consist immediately after the transaction of the equity
interests in the original Comparative Group member or the assets and liabilities
of such Comparative Group member immediately prior to the transaction, such new
parent company shall be substituted for the Comparative Group member to the
extent (and for such period of time) as its common stock (or similar equity
securities) are listed or traded on a national securities exchange but the
common stock (or similar equity securities) of the original Comparative Group
member are not. In the event of a merger or other business combination of two
Comparative Group members (including, without limitation, the acquisition of one
Comparative Group member, or all or substantially all of its assets, by another
Comparative Group member), the surviving, resulting or successor entity, as the
case may be, shall continue to be treated as a member of the Comparative Group,
provided that the common stock (or similar equity security) of such entity is
listed or traded on a national securities exchange through the last trading day
of the Performance Period. With respect to the preceding two sentences, the
applicable stock prices shall be equitably and proportionately adjusted to the
extent (if any) necessary to preserve the intended incentives of the awards and
mitigate the impact of the transaction.


“Ending Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the Performance
Period.


“Performance Period” means the period from the Award Date to the date that is
three years after the Award Date.


“Total Shareholder Return” or “TSR” shall mean with respect to the Performance
Period, the compounded total annual return that would have been realized by a
stockholder who (A) bought one share of Common Stock on the first day of the
Performance Period at the Beginning Price, (B) reinvested each dividend and
other distribution declared during such period of time with respect to such
share (and any other shares previously received upon reinvestment of dividends
or other distributions) in additional shares of Common Stock at the closing
market price on the applicable ex-dividend date, and (C) sold all the shares
described in clauses (A) and (B) on the last day of the Performance Period at
the Ending Price. As set forth in, and pursuant to, Section 3(e) of the Plan,
appropriate adjustments to the Total Shareholder Return shall be made to take
into account all stock dividends, stock splits, reverse stock splits and the
other events set forth in Section 3(e) of the Plan  that occur during the
Performance Period. In calculating Total Shareholder Return, it is the current
intention of the Company to use total return to stockholders data for the
Company and the Comparative Group available from one or more third party
sources, though the Company reserves the right for the Compensation Committee in
its reasonable discretion to retain the services of a consultant to analyze
relevant data or perform necessary calculations for purposes of this Award. If
the Compensation Committee delegates the calculation of Total Shareholder Return
to a valuation or other expert, including matters such as the determination of
dividend reinvestment and the inclusion or exclusion of REITs as Comparative
Group members, the Compensation Committee is entitled to rely on such valuation
or other expert.




7

--------------------------------------------------------------------------------

FORM


“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparative Group members for the Performance Period, as
calculated using percentile rank functions within standard spreadsheet software,
such as Microsoft Excel.


D.     Miscellaneous.


Vesting shall only occur upon the certification by the Compensation Committee of
the achievement, whose good faith certification shall determine whether such
achievement occurred. The Compensation Committee shall meet for the purpose of
certification and, to the extent appropriate, provide the applicable
certification promptly (and in any event no later than March 15, 2021).






8

--------------------------------------------------------------------------------

FORM






ANNEX A
Comparative Group


Acadia Realty Trust
Kite Realty Group Trust
Brixmor Property Group
Pennsylvania REIT
CBL & Associates
Regency Centers
DDR Corp.
Retail Prop. Of America
Equity One, Inc.
Taubman Centers
Federal Realty Inv. Trust
Weingarten Realty
Kimco Realty Corp.
 



Excludes Rouse Properties, which was acquired by Brookfield in 2016.




9